Citation Nr: 0611131	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for pernicious anemia. 

4.  Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  The veteran testified at a personal hearing 
before the undersigned sitting in San Antonio, Texas, in 
February 2006; a transcript of that hearing is associated 
with the claims file.

The May 2002 rating decision also denied entitlement to 
service connection for hypertension and Guillain Barre 
Syndrome.  Thereafter, the veteran perfected his appeal as to 
both of these issues.  However, in a November 2003 Decision 
Review Officer (DRO) Conference Report, it was noted that the 
veteran withdrew his appeal of the issue of entitlement to 
service connection for Guillain Barre Syndrome.  See 
38 C.F.R. § 20.204 (2005).  Also, in a DRO decision issued in 
November 2004, service connection was granted for 
hypertension and the veteran was advised that this action 
constituted a full grant of the benefit sought on appeal.  As 
such, the issues of entitlement to service connection for 
hypertension and Guillain Barre Syndrome are no longer before 
the Board for appellate review.

The Board also observes that the May 2002 rating decision 
denied entitlement to service connection for left ear hearing 
loss only.  A June 2005 rating decision denied entitlement to 
service connection for right ear hearing loss.  The RO has 
not recognized any notice of disagreement as to the June 2005 
rating decision or developed the appeal to include the right 
ear hearing loss.  As such, the Board does not have 
jurisdiction of the issue of entitlement to service 
connection for right ear hearing loss at this time.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).    

The issues of entitlement to service connection for left ear 
hearing loss and bilateral tinnitus are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Pernicious anemia was not manifested during service and 
is not shown to be causally or etiologically related to the 
veteran's service-connected diabetes mellitus or any other 
disease or injury of service origin, and anemia was not 
manifested within one year of the veteran's service 
discharge. 

3.  Hyperthyroidism was not manifested during service and is 
not shown to be causally or etiologically related to any 
other disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Pernicious anemia was not incurred in or aggravated by 
the veteran's active duty military service, is not 
proximately due to or the result of service-connected 
disability, and such may not be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 307, 3.309, 3.310(a) (2005).

2.  Hyperthyroidism was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Before reaching the merits of the veteran's claims, the Board 
must ensure that VA has complied with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must generally be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, the veteran filed his service 
connection claims in August 2001 and the initial unfavorable 
decision was issued in May 2002, after the veteran had been 
provided with VCAA notice in an October 2001 letter, in 
accordance with Quartuccio and Pelegrini, supra.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
pursuant to the language of 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the veteran in the October 2001 
letter of the information and evidence that was necessary to 
substantiate his service connection claim.  Specifically, he 
was notified that evidence of a current disability and a 
nexus between that disability and service was necessary to 
establish service connection.  

In addition, VA informed the veteran in the October 2001 
letter about the information and evidence that VA would seek 
to provide.  Specifically, such letter advised the veteran 
that VA would obtain service medical records, military 
records, VA medical records, and any medical records he 
identified.  Additionally, the October 2001 letter notified 
the veteran that he may identify records on VA Form 21-4138, 
Statement in Support of Claim, or VA Form 21-4142, 
Authorization and Consent to Release Information to VA, and 
VA would request such records.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
October 2001 letter advised him that he must furnish medical 
evidence showing that his claimed conditions were incurred in 
or aggravated by his military service and chronicity and 
continuity of treatment since his discharge to the present 
time.  He was informed that the best types of evidence were 
statements from doctors who had treated him since discharge, 
which included dates of examination or treatment, findings, 
and diagnoses.  As indicated previously, the veteran was 
advised that he may identify records on VA Form 21-4138, 
Statement in Support of Claim, or VA Form 21-4142, 
Authorization and Consent to Release Information to VA, and 
VA would request such records; however, he was informed that 
he was responsible for identifying the records and ensuring 
that they were received by VA.   

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claims, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his service connection claims.  
In this regard, VA has informed him in the May 2002 rating 
decision, May 2002 statement of the case, and February 2003, 
April 2003, and December 2004 supplemental statements of the 
case of the reasons for the denial of his claims and, in so 
doing, informed him of the evidence that was needed to 
substantiate such claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim.  VA 
must provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating the claim or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Moreover, the May 2002 statement of the case and February 
2003, April 2003, and December 2004 supplemental statements 
of the case included a recitation of the procedural history 
of the veteran's claims, the adjudicative actions taken, the 
evidence received, and the relevant laws and regulations.  
The April 2003 supplemental statement of the case, while only 
addressing the veteran's claim of entitlement to service 
connection for pernicious anemia, also included VA's duties 
to assist under 38 C.F.R. § 3.159, with relevant cites to the 
United States Code.  In such documents, the veteran was again 
advised that the evidence did not show entitlement to the 
benefits sought.  Additionally, of course, the veteran 
provided testimony at the February 2006 hearing.  The Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.


B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's incomplete service medical records, post-service 
treatment records from Wilford Hall Medical Center and the 
South Texas VA Health Care System, a December 2003 VA 
examination report, and a November 2004 VA opinion are of 
record.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  

In this regard, the Board notes that the veteran's service 
medical records are incomplete.  In October 2001, the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  In January 2002, 
NPRC indicated that all available records were mailed.  
Included in such records are reports of the veteran's January 
1957 Air National Guard enlistment examination, his January 
1959 Air Force enlistment examination, and his dental 
records.  The RO again requested the veteran's service 
medical records from the NPRC.  However, the NPRC indicated 
in March 2005 that all available medical records copied from 
microfiche were mailed and there were no other records 
located at NPRC.  NPRC further related that all available 
medical records were mailed to the RO in January 2002.  

The veteran was advised in a February 2005 letter that 
further review of his claims file indicated that his service 
medical records appeared to be incomplete.  The RO indicated 
that the service department had been requested to search for 
any other service medical records that might be in their 
possession.  Such letter also requested that the veteran 
submit any military medical records in his possession.  
Thereafter, the veteran submitted a September 1974 
audiological examination.  No other service medical records 
have been obtained.  In this case, the Board's presumption 
that the veteran's complete medical records are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The veteran 
was afforded a VA examination in December 2003, conducted by 
physicians who considered factors relevant to the veteran's 
claims.  Moreover, the examination report contains findings 
pertinent to the veteran's claimed pernicious anemia and 
hyperthyroidism.  Although the December 2003 VA examiner 
indicated that the claims file had not been reviewed in 
connection with the examination, he reviewed such records and 
offered a revised opinion in November 2004.  The veteran has 
not submitted medical evidence that suggests such examination 
or opinion is inadequate for the purpose of deciding his 
service connection claims.  

With regard to the veteran's claim for service connection for 
pernicious anemia, the Board notes that he contended at his 
February 2006 hearing that anemia was related to his service-
connected diabetes mellitus; however, he has not offered any 
medical evidence even suggesting such a casual connection.  
Therefore, the Board finds that a remand is unnecessary to 
obtain a VA examination in order to determine whether his 
pernicious anemia is related to service-connected diabetes 
mellitus.  Based on these factors, the Board concludes that 
the medical evidence of record is sufficient to evaluate the 
veteran's service connection claims without further 
examination.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted previously, the Board's presumption that the 
veteran's complete medical records are unavailable requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

At his February 2006 Board hearing, the veteran contended 
that, even though he did not manifest pernicious anemia or 
hyperthyroidism during active duty, the disabilities are 
related to his military service.  He indicated that he was 
diagnosed with these diseases in the mid-1980's, but argued 
that such were a result of his military service.  The veteran 
also contends that his service-connected diabetes mellitus 
caused his pernicious anemia.  

The veteran's available service medical records do not show 
complaints, diagnoses, or treatment referable to pernicious 
anemia or hyperthyroidism.  

Post-service medical records from Wilford Hall Medical Center 
and the South Texas VA Health Care System fail to show 
complaints, a diagnosis, or treatment referable to 
hyperthyroidism.  Pertinent to the veteran's pernicious 
anemia, records from Wilford Hall Medical Center show that in 
November 1985 he underwent a Schilling's phase I study in 
order to rule out pernicious anemia.  However, the impression 
was abnormal phase I Schilling's study indicating non-
absorption of B-12.  In December 1985, the veteran underwent 
phase II of Schilling's study.  The impression was borderline 
study.  Records dated from April 1986 through July 1987 from 
Wilford Hall Medical Center and VA treatment records dated 
from April 2002 through April 2004 show a diagnosis of 
pernicious anemia.  A July 1987 record from Wilford Hall 
Medical Center reveals that the veteran had been diagnosed 
with pernicious anemia in 1985 and was being treated with 
monthly B-12 injections.  

In December 2003, the veteran was afforded a VA examination.  
The examiner indicated that the claims file was not available 
for review and that all information was obtained from the 
veteran.  The veteran reported that he had a history of 
pernicious anemia which had been diagnosed in 1984 and he had 
been on B-12 shots since that time.  He stated that he 
believed that he was informed that he had pernicious anemia 
during active duty service.  Following a physical examination 
and diagnostic tests, the examiner diagnosed pernicious 
anemia and indicated that the disorder was unrelated to the 
veteran's military service.  Also at the examination, the 
veteran reported that he was diagnosed with hyperthyroidism 
in 1998 and that he had a history of thyroid disease while on 
active duty but was not treated until 1998.  He indicated 
that he was currently on thyroid replacement.  Following a 
physical examination and diagnostic tests, the examiner 
diagnosed hyperthyroidism and stated that it was at least as 
likely as not that such was related to the thyroid disease 
that the veteran had during his active duty service.  

As the VA examiner did not review the veteran's claim file in 
offering his opinions, the RO sent the claims file to the 
examiner and requested that he reconcile his opinion 
regarding the veteran's hyperthyroidism with the evidence in 
the claims file.  The RO noted that the VA examiner had 
indicated that the veteran's hyperthyroidism was as likely as 
not related to his thyroid disease in the service.  However, 
there was no documentation available with the service records 
that the veteran had thyroid disease at that time.  The 
veteran indicated that he was not diagnosed with 
hyperthyroidism until 1998.  As such, it appeared that the VA 
examiner's opinion was based solely on the veteran's 
contentions.  The VA examiner was requested to review the 
veteran's records and state whether there were any medical 
findings in the service medical records to support the 
opinion that his thyroid condition was incurred during the 
service.  In response to the RO's request, in November 2004, 
the VA examiner stated that, because there were no medical 
records during military service to support any thyroid 
problems or thyroid disease, he would have to change his 
opinion.  The VA examiner opined that the veteran's 
hyperthyroidism was unlikely secondary to military service.

Consequently, the evidence of a nexus or link between active 
duty service and pernicious anemia or hyperthyroidism is 
limited to the veteran's own statements.  This is not 
competent evidence since lay persons or persons without 
medical training, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's pernicious anemia or hyperthyroidism 
and service, the record does not provide a basis for direct 
service connection for either disability.  

The Board has also considered the veteran's contention that 
his pernicious anemia is secondary to his service-connected 
diabetes mellitus.  VA regulations provide that disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  Although 
service connection is currently in effect for diabetes 
mellitus, there is no competent medical evidence that 
pernicious anemia is due to or the result of such disease.  
In this regard, the medical evidence of record does not show 
that pernicious anemia is secondary to service-connected 
diabetes mellitus.  As such, the veteran is not entitled to 
service connection for pernicious anemia pursuant to 38 
C.F.R. § 3.310(a).  Also, the Board observes that where a 
veteran served for at least 90 days during a period of war or 
after December 31, 1946, and manifests primary anemia to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In this regard, the medical evidence of record 
reveals a current diagnosis of pernicious anemia.  However, 
the earliest diagnosis of such is November 1985, over 5 years 
after the veteran was discharged from active duty military 
service in May 1980.  As such, the veteran is not entitled to 
service connection for pernicious anemia on a presumptive 
basis.  Id.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for pernicious anemia and hyperthyroidism.  As 
such, that doctrine is not applicable in the instant appeal 
and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for pernicious anemia is denied. 

Service connection for hyperthyroidism is denied.


REMAND

Regarding the veteran's claims of entitlement to service 
connection for left ear hearing loss and bilateral tinnitus, 
the Board finds that a remand is necessary for the following 
reasons.  

At his February 2006 hearing, the veteran reported receiving 
VA treatment for his hearing disabilities since June 2004.  
He also submitted a January 2005 audiological evaluation from 
the South Texas VA Health Care System.  Any outstanding VA 
treatment records should be obtained and associated with the 
claims file.  

Also, the veteran was afforded a VA audiological examination 
in December 2003.  The audiologist reviewed the veteran's 
service medical records, which consisted solely of a January 
1957 Air National Guard enlistment examination and a January 
1959 Air Force enlistment examination, as well as his post-
service medical records.  The examiner noted that a 1987 
annual physical revealed a whispered voice score "within 
normal limits" bilaterally and stated that, while such 
findings did not rule out high-frequency hearing loss at the 
time of service discharge, they did indicate that there had 
been no decrease in communication ability prior to the 
veteran's discharge from the military.  The examiner reported 
that, without hearing thresholds, it was not possible to give 
an opinion as to the effect of military noise exposure on the 
veteran's hearing.  In November 2004, a VA opinion was 
obtained and the examiner indicated that he was not able to 
find any documentation of any abnormal hearing loss in the 
military medical records or claims file.  He opined that, in 
consideration of the expert opinion of the December 2003 
audiologist, he concurred that the veteran's hearing loss was 
not at least as likely as not secondary to his military 
service as there is no evidence to support such a claim.  
Since November 2004, the veteran has submitted a January 2005 
audiological evaluation demonstrating a current hearing 
disability as well as an in-service report entitled Hearing 
Conservation Data dated in September 1974.  Therefore, the 
Board finds that a remand is necessary to obtain another VA 
opinion in order to consider the newly received reports. 

VA regulations require that a supplemental statement of the 
case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2005).  In the present case, following 
the issuance of the supplemental statement of the case in 
December 2004, but prior to the transferrence of the record 
to the Board, relevant additional evidence consisting of 
service medical records and VA treatment records was 
submitted to the RO.  The additional evidence contains 
medical evidence referable to the veteran's claimed hearing 
disabilities and, therefore, is pertinent to the claims on 
appeal.  A remand of the case is therefore required to comply 
with 38 C.F.R. § 19.31 (2005) (appellant has the right to 
have that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  

Finally, the Board observes that Dingess/Hartman, supra, is 
applicable to the veteran's claims of entitlement to service 
connection for left ear hearing loss and bilateral tinnitus.  
As discussed previously, the case held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
in an October 2001 letter, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this remand will enable VA to provide appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 8 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claims 
of entitlement to service connection for 
left ear hearing loss and bilateral 
tinnitus currently on appeal, consistent 
with Dingess/Hartman, supra.  

2.  Any VA treatment records from the 
South Texas VA Health Care System not 
already associated with the claims file 
should be obtained, to specifically 
include those dated from June 2004 to the 
present time.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  

3.  The claims file should be forwarded to 
a physician with the appropriate expertise 
in order to offer an opinion regarding the 
etiology of the veteran's left ear hearing 
loss and bilateral tinnitus.  The examiner 
should review the claims folder, to 
include the January 2005 VA audiological 
evaluation as well as the report entitled 
Hearing Conservation Data dated in 
September 1974.  The examiner then should 
offer opinions as to the following 
questions:  (1) Is it likely, unlikely, or 
at least as likely as not that the 
veteran's left ear hearing loss is 
causally related to his claimed military 
noise exposure or otherwise had its onset 
in service?  (2) Is it likely, unlikely, 
or at least as likely as not the veteran's 
bilateral tinnitus etiologically related 
to military noise exposure or is otherwise 
the result of an injury or disease in 
service?  (The phrase "at least as likely 
as not" does not mean "within the realm 
of possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.)  

4.  The veteran's service connection 
claims should be readjudicated, based on 
the entirety of the evidence, to include 
any evidence associated with the claims 
file after the December 2004 supplemental 
statement of the case.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


